Exhibit 10.10

DCT INDUSTRIAL TRUST INC.

2006 LONG-TERM INCENTIVE PLAN

FORM OF RESTRICTED STOCK AWARD AGREEMENT

AGREEMENT by and between DCT Industrial Trust Inc. (f/k/a Dividend Capital Trust
Inc.), a Maryland corporation (the “Company”) and                      (the
“Grantee”), dated as of the      day of             , 200    .

WHEREAS, the Company maintains the DCT Industrial Trust Inc. 2006 Long-Term
Incentive Plan (the “Plan”) (capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto by the Plan);

WHEREAS, the Grantee is [an officer of] [a Director of] [an employee of] [a
consultant of] [a person expected to provide significant services (of a type
expressly approved by the Committee as covered services for these purposes) to]
the Company or its Subsidiaries; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant Restricted Stock to the Grantee subject to
the terms and conditions set forth below.

[if Award is for a member of the Compensation Committee, references to the
“Committee” making and administering the Award may need to be changed to the
“Board”]

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Grant of Restricted Stock.

The Company hereby grants the Grantee              Shares of Restricted Stock of
the Company, subject to the following terms and conditions and subject to the
provisions of the Plan. The Plan is hereby incorporated herein by reference as
though set forth herein in its entirety.

2. Restrictions and Conditions.

The Restricted Stock awarded pursuant to this Agreement and the Plan shall be
subject to the following restrictions and conditions:

(i) Subject to clause (iv) below, the period of restriction with respect to
Shares granted hereunder (the “Restriction Period”) shall begin on the date
hereof and lapse on the following schedule:

 

Date Restriction Lapses

       

Number of Shares

[                    ]

      [                    ]

[                    ]

      [                    ]

[                    ]

      [                    ]

Subject to the provisions of the Plan and this Agreement, during the Restriction
Period, the Grantee shall not be permitted voluntarily or involuntarily to sell,
transfer, pledge, anticipate, alienate, encumber or assign the Shares (or have
such Shares attached or garnished).



--------------------------------------------------------------------------------

(ii) Except as provided in the foregoing clause (i) or in the Plan, the Grantee
shall have, in respect of the Shares of Restricted Stock, all of the rights of a
stockholder of the Company, including the right to vote the Shares and the right
to receive dividends if, as and when paid. Certificates for Shares (not subject
to restrictions under the Plan) shall be delivered to the Grantee or his or her
designee promptly after, and only after, the Restriction Period shall lapse
without forfeiture in respect of such Shares of Restricted Stock.

(iii) Subject to clause (iv) below, if the Grantee has a Termination of Service
during the Restriction Period, then all Shares still subject to restriction
shall thereupon, and with no further action, be forfeited by the Grantee.

(iv) In the event of a Change in Control or in the event the Grantee has a
Termination of Service on account of death or Disability, during the Restriction
Period, then the Restriction Period will immediately lapse on all Restricted
Stock granted to the Grantee.

[for employees:] [(v) Notwithstanding any other provision hereof, if the Grantee
is party to an effective employment agreement with the Company from time to
time, then the Restriction Period shall also end if and as may be otherwise
required by such employment agreement; and nothing herein shall limit any rights
the Grantee may otherwise have under such employment agreement.]

3. Miscellaneous.

 

  (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF
LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF MARYLAND. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified except by a written agreement executed by the parties hereto
or their respective successors and legal representatives. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

  (b) The Committee may make such rules and regulations and establish such
procedures for the administration of this Agreement as it deems appropriate.
Without limiting the generality of the foregoing, the Committee may interpret
the Plan and this Agreement, with such interpretations to be conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law, provided that the Committee’s interpretation shall not be entitled to
deference on and after a Change in Control except to the extent that such
interpretations are

 

2



--------------------------------------------------------------------------------

made exclusively by members of the Committee who are individuals who served as
Committee members before the Change in Control and take any other actions and
make any other determinations or decisions that it deems necessary or
appropriate in connection with the Plan, this Agreement or the administration or
interpretation thereof. In the event of any dispute or disagreement as to the
interpretation of the Plan or this Agreement or of any rule, regulation or
procedure, or as to any question, right or obligation arising from or related to
the Plan or this Agreement, the decision of the Committee , except as provided
above, shall be final and binding upon all persons.

 

  (c) All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such addresses may be
changed at any time by written notice to the other party given in accordance
with this paragraph 3(c).

 

  (d) The failure of the Grantee or the Company to insist upon strict compliance
with any provision of this Agreement or the Plan, or to assert any right the
Grantee or the Company, respectively, may have under this Agreement or the Plan,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement or the Plan.

 

  (e) Nothing in this Agreement shall confer on the Grantee any right to
continue in the [employ or other] service of the Company or its Subsidiaries or
interfere in any way with the right of the Company or its Subsidiaries and its
stockholders to terminate the Grantee’s [employment or other] service at any
time.

 

  (f) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

 

DCT INDUSTRIAL TRUST INC.

By:

 

 

Name:

 

 

Title:

 

 

 

[Grantee’s Name]

 

4